                                  1

                                  2

                                  3

                                  4                                      UNITED STATES DISTRICT COURT

                                  5                                     NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ALEXANDER SHAPIRO,
                                                                                          Case No. 18-cv-05812-PJH
                                  8                        Plaintiff,

                                  9               v.                                      ORDER GRANTING 45-DAY
                                                                                          EXTENSION TO FILE ANY
                                  10     NEW WAVE FOODS, INC., et al.,                    SETTLEMENT CERTIFICATION
                                  11                       Defendants.                    Re: Dkt. Nos. 36, 40

                                  12
Northern District of California
 United States District Court




                                  13           The court is in receipt of the parties’ joint stipulation (Dkt. 40) requesting an
                                  14   additional 45 days to “extend the time for compliance and submission” of any settlement
                                  15   certification detailed in the court’s August 19, 2019 conditional dismissal order (Dkt. 36).
                                  16           The court GRANTS the parties’ request. This case remains dismissed without
                                  17   prejudice; provided, however that if any party hereto shall certify to this court, within 135
                                  18   days of its August 19, 2019 order, with proof of service thereof on the opposing party,
                                  19   that the agreed settlement consideration has not been delivered over, the August 19,
                                  20   2019 order shall stand vacated and this case shall forthwith be restored to the calendar to
                                  21   be set for trial.
                                  22           If no certification is filed within 135 days of the court’s August 19, 2019 order, the
                                  23   conditional dismissal provided in that order shall be with prejudice. The parties may, of
                                  24   course, substitute a dismissal with prejudice at any time during this 135-day period.
                                  25           IT IS SO ORDERED.
                                  26   Dated: November 14, 2019
                                  27                                                   /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  28                                                  United States District Judge
